DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claims 1, 14, and 19 are objected to because of the following informalities:  
The claims similarly recite “provide one or more transfer request notices for at least the first user profile identifier and at least one other user profile identifier associated with the preferred one or more transfers;” previous in the claims is recited “automatically programmatically select a preferred at least one transfer of the one or more transfers;”.  It is not clear if the applicant is referring to the previous recited term/phrase “preferred at least one transfer of the one or more transfers” or if the “preferred one or more transfers” is a new term/phrase present in the claims. To maintain the term/phrase consistent through the claims. The Examiner suggests to the Applicant to use the same term/phrase through the claims. See MPEP 608.01.
Appropriate clarification is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 2 recites the limitation “wherein to identify the at least one transferable data object associated with the first user profile identifier …”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “wherein the transfer of the at least one transferable data object associated with the first user profile identifier satisfies a second preference association of the second user profile identifier.” There is insufficient antecedent basis for this limitation in the claim.

Claims 2, 4, 5, 13, 15, and 16 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

As per claim 2, the claim recites “the apparatus attempts to generate a transfer”. It is unclear if the apparatus is generating a transfer of if it only attempt/try to generating the transfer. This term attempts is vague and does not provide enough certainty to one of skill in the art when read in the context of the invention to be sure that the step needs to occur in the claim. This limitation is not expressing this step positively. For these reasons, the claim is rendered indefinite; see MPEP 2173.05.

As per claim 4, the claim recites “association by attempting to identify”. It is unclear if the identification of available transferable data object occurs or if it only attempt/try to identify the available transferable data object. This term attempting is vague and does not provide enough certainty to one of skill in the art when read in the context of the invention to be sure that the step needs to occur in the claim. This limitation is not expressing this step positively. For these reasons, the claim is rendered indefinite; see MPEP 2173.05.

As per claim 5, the claim recites “attempt to identify the plurality of transfers”. It is unclear if the identification of the plurality of transfers occurs or if it only attempt/try to identify the plurality of transfers. This term attempt is vague and does not provide enough certainty to one of skill in the art when read in the context of the invention to be sure that the step needs to occur in the claim. This limitation is not expressing this step positively. For these reasons, the claim is rendered indefinite; see MPEP 2173.05.

As per claim 13, the claim recites “attempt to identify API-generated resource value data”. It is unclear if identification of the API-generated resource value data occurs or if it only attempt/try to identify the API-generated resource value data. This term attempt is vague and does not provide enough certainty to one of skill in the art when read in the context of the invention to be sure that the step needs to occur in the claim. This limitation is not expressing this step positively. For these reasons, the claim is rendered indefinite; see MPEP 2173.05.

As per claim 15, the claim recites “association by attempting to identify”. It is unclear if the identification of available transferable data object occurs or if it only attempt/try to identify the available transferable data object. This term attempting is vague and does not provide enough certainty to one of skill in the art when read in the context of the invention to be sure that the step needs to occur in the claim. This limitation is not expressing this step positively. For these reasons, the claim is rendered indefinite; see MPEP 2173.05.

As per claim 16, the claim recites “association by attempting to identify”. It is unclear if the identification of the plurality of transfers occurs or if it only attempt/try to identify the plurality of transfers. This term attempting is vague and does not provide enough certainty to one of skill in the art when read in the context of the invention to be sure that the step needs to occur in the claim. This limitation is not expressing this step positively. For these reasons, the claim is rendered indefinite; see MPEP 2173.05.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		Claim 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
	Claims 1-13 are directed to an apparatus.
	Claims 14-18 are directed to a method.
	Claims 19-20 are a computer program product, i.e. a system.
	Therefore, claims 1-20 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	As per claims 1, 14, and 19, similarly recite the limitation “identify at least one user-associated data object associated with a first user profile identifier;” This limitation is equivalent to a person observation of a user profile and based on the observation judge if the user-associated data object is related with the first user profile identifier. There is nothing in the limitation that make it so complex to not be accomplish int the human mind. 

	As per claims 1, 14, and 19, similarly recite the limitation “identify one or more transfers of the first target data object and at least one available data object that satisfies the first preference association associated with the first user profile identifier;” This limitation is equivalent to a person observation of a user profile and based on the observation judge if the any transfers of the first target data object and at least one available data object that satisfies the first preference association associated with the first user profile identifier. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claims 1, 14, and 19, similarly recite the limitation “automatically programmatically select a preferred at least one transfer of the one or more transfers; This limitation is equivalent to a person observation of a plurality of methods of transfer data and based on his mind judgment decide to choose one of the methods out of the plurality of methods available. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.
	 Dependent claims 2-13, 15-18, and 20 further elaborate upon the recited abstract ideas in claims 1, 14, and 19.
	Accordingly, claims 1-20 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
	The claims recite the following additional limitations:
		As per claims 1, 14, and 19, the claims similarly recite the additional limitations of 
	“receive user input data indicating a first preference association stored in association with a first target data object interchangeable between user profiles;” Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering. This does not provide integration into a practical application.
	“generate a first entry in a preference association table, the first entry embodying the first preference association;” Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering. This does not provide integration into a practical application.
	“generate at least one entry in a transfers table, the at least one entry representing the preferred at least one transfer;” Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering. This does not provide integration into a practical application.
	“provide one or more transfer request notices for at least the first user profile identifier and at least one other user profile identifier associated with the preferred one or more transfers;” Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering. This does not provide integration into a practical application.
	“receive transfer initiation response data associated with the first user profile identifier, the at least one other user profile identifier, or a combination thereof, and process the transfer initiation response data.” Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering. This does not provide integration into a practical application.

	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
	
	Dependent claims 2-13, 15-18, and 20 further elaborate upon the recited abstract ideas in claims 1, 14, and 19, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.

	Therefore, claims 1-20 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim provides an Inventive Concept?
	When considered individually or in combination, the additional limitations/elements of claims 1-20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations/elements do not integrate the abstract idea into a practical application. 	The additional limitations/elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	Further, the additional limitations/elements of “receive user input data …; receive transfer initiation …” similarly claimed in claims 1, 14, and 19 are an example of simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP § 2106.05(d).II) as “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”. Specifically, the additional limitation is an example of receiving or transmitting data over a network.

	Further, the additional limitations/elements of “apparatus, processor, memory, computer program product, non-transitory computer readable storage medium, and computer program code,” which is a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.
	
	In conclusions from above for the elements reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claims as a whole does not change this conclusion and the claim is ineligible.
	Therefore, the additional limitations of claims 1-20 do not amount to significantly more than the judicial exception.
	Thus, claims 1-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	Therefore, the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-4, 6-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Davis et al. (US 20170323299 A1) in view of Miller et al. (US 20200160368 A1).
	
	As per claim 1, Davis teaches an apparatus comprising at least a processor (Davis, fig. 6, par. [0143], “general-purpose computer including computer hardware, such as, for example, one or more processors and system memory” Wherein the general-purpose computer is interpreted as the apparatus), and 
	a memory associated with the processor having computer coded instructions therein, with the computer coded instructions configured to, when executed by the processor, cause the apparatus to (Davis, fig. 6, par. [0143], “a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes” Where the memory is communicatively coupled by way of a communication infrastructure that includes the processor):
	receive user input data indicating a first preference association stored in association with a first target data object interchangeable between user profiles (Davis, fig. 2A-B, par. [0055], [0061], [0091], “in the event that a user account is associated with a plurality of payment accounts, and a preferred payment account is not specified, the payment system identifies the payment account by requesting additional input from the merchant or the user. For example, the server device(s) 106 can optionally send 218 a plurality of payment tokens associated with payment accounts for the user to the merchant client device 104b” Wherein the additional input from the merchant or the user is interpreted as the receive user input data. The additional input from the merchant or the user indicate a preferred payment account herein interpreted as the first preference. The user account is interpreted as the first target data object. The plurality of payment accounts is interpreted as part of the user profiles. Further, par. [0051], “a predetermined number of additional users from the plurality of users to access the corresponding user profiles”); 
	generate a first entry in a preference association table, the first entry embodying the first preference association (Davis, par. [0058], [0082], “the server device(s) 106 generate 222 a payment confirmation request, as illustrated in FIG. 2B. Specifically, the server device(s) 106 request authorization from the user to initiate the payment transaction to prevent fraudulent payment transactions using the user's payment account.” Wherein the generate a payment confirmation request is interpreted as the generate the first entry in the preference association table. Further, fig. 5, par. [0108], “a transaction database 544” Where the transaction database is inherent to have the preference association table); 
	identify at least one user-associated data object associated with a first user profile identifier (Davis, fig. 4, par. [0035], [0042], [0047], [0062], “the server device(s) 106 store identifier information for use in identifying the user 102a and the merchant 102b in a payment transaction.” Wherein the user identification information, photos that users have uploaded, and payment account information is interpreted as the at least one user-associated data object. The user accounts including user identification information, photos that users have uploaded, and payment account information. Further, “the payment transaction request can include a merchant identifier, a user identifier …” wherein the user identifier is interpreted as the first user profile identifier); 
	identify one or more transfers of the first target data object (Davis, figs. 2A-B, par. [0054]-[0060], “the payment confirmation request can include sufficient information to allow the user to identify the specific payment transaction and verify that the payment transaction is not fraudulent without providing every detail of the payment transaction up front.” Wherein the identify the specific payment transaction and verify that the payment transaction is interpreted as the identify one or more transfers of the first target data object) and 
	at least one available data object that satisfies the first preference association associated with the first user profile identifier (Davis, figs. 2A-B, 4, par. [0060]-[0063], “the server device(s) 106 can send a payment confirmation request to the user client device 104a that includes a merchant identifier, a time, and a location of the payment transaction.” Wherein the merchant identifier, a time, and a location of the payment transaction can be interpreted as the at least one available data object that satisfies the first preference association associated with the first user profile identifier);
	provide one or more transfer request notices for at least the first user profile identifier and at least one other user profile identifier associated with the preferred one or more transfers (Davis, fig. 2B:238, par. [0058], [0064], “send 238 successful payment transaction messages to the merchant client device 104b and the user client device 104a.” Wherein send 238 successful payment transaction messages to the merchant client device 104b and the user client device 104a is interpreted as the provide one or more transfer request notices for at least the first user profile identifier and at least one other user profile identifier associated with the preferred one or more transfers); 
	receive transfer initiation response data associated with the first user profile identifier, the at least one other user profile identifier, or a combination thereof (Davis, fig. 2A-B, par. [0061], “The user client device 104a generates 226 a payment confirmation response based on the user interaction (e.g., based on the user authorizing the payment transaction) and sends 228 the payment confirmation response to the server device(s) 106.” Where the payment confirmation response is interpreted as the receive transfer initiation response data associated with the first user profile identifier, the at least one other user profile identifier, or a combination thereof), and 	
	process the transfer initiation response data (Davis, fig. 2B, par. [0063], “The payment network 110 processes 234 the payment transaction based on the payment transaction information in the payment transaction request.” Wherein the processes 234 the payment transaction based on the payment transaction information in the payment transaction request is interpreted as the process the transfer initiation response data).
However, it is noted that the prior art of Davis does not explicitly teach “automatically programmatically select a preferred at least one transfer of the one or more transfers; generate at least one entry in a transfers table, the at least one entry representing the preferred at least one transfer;”
	On the other hand, in the same field of endeavor, Miller teaches automatically programmatically select a preferred at least one transfer of the one or more transfers (Miller, par. [0029], “the optimization service may automatically select a best payment option from among available options for the user (e.g., user's accounts and/or vendor-specific options).” Where the automatically select a best payment option from among available options for the user is interpreted as the automatically programmatically select a preferred at least one transfer of the one or more transfers. The selection is automatically completed using a computer program which is inherent to be programmatically); 
generate at least one entry in a transfers table, the at least one entry representing the preferred at least one transfer (Miller, fig. 1:106, par. [0030]-[0031], “the optimization service may automatically apply the best payment option to an ecommerce transaction, which may involve unconventional processing such as generation of virtual payment products for use in the specific transaction and later conversion to a real payment product” Wherein the automatically apply the best payment option to an ecommerce transaction is interpreted as the generate at least one entry in a transfers table. The optimization service is inherent to save/record the best payment option in the optimization DB as show in fig. 1:106);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Miller that teaches detect a user interaction with a user interface provided through a network by a server into Davis that teaches enabling consumer identification for processing in-store electronic payment transactions. Additionally, this allow a consumer to install an application that stores payment credentials associated with a user's payment account.
The motivation for doing so would be to automatically select a best payment option from among available options for the user (Miller par. [0029]). 

	As per claim 2, Davis teaches wherein to identify the at least one transferable data object associated with the first user profile identifier (Davis, fig. 3C, par. [0085], “the purchase order interface 304 display selectable elements for the payment accounts in the list 314 of payment accounts so that the merchant can select one of the payment accounts to use for the payment transaction.” The list has identified the 3 cards herein interpreted as the transferable data object associated with the first user profile identifier), 
	the apparatus is configured to iterate through a transferable data object list associated with the first user profile identifier (Davis, fig. 3A, par. [0084]-[0085], “The purchase order interface 304 includes the payment accounts for the user in a list or grouping, for example, by replacing the images of the users with a list 314 of payment accounts.” Wherein the list is interpreted as the transferable data object list associated with the first user profile identifier.), and 
	wherein, for each transferable data object in the transferable data object list, the apparatus attempts to generate a transfer that includes the transferable data object to satisfy a second preference association of a second user profile associated with the transfer (Davis, fig. 5, par. [0121], “the payment request generator 520 can generate a data package that includes payment data such as a payment amount, an image of a user attempting to purchase goods or services, and a merchant identifier. Additionally, the payment data can include payment receipt account information for the merchant, authorization information, currency information, and other data that may be helpful to facilitate a payment from the user to the merchant” Where the payment data includes merchant preference here interpreted as the second preference association of a second user profile associated with the transfer), 
the second user profile associated with a second user profile identifier indicated as recipient user profile for the transfer (Davis, figs. 5, 8, par. [0123]-[0124], [0129], “the image capture device 112 can capture video or single frame images of the users engaged in the checkout process to obtain images of the users for determining identities of the users.” Where the users are interpreted to includes the second user profile associated with a second user profile identifier indicated as recipient user profile for the transfer).

	As per claim 3, Davis teaches wherein to identify the at least one transfer of at least one available transferable data object that satisfies the first preference association associated with the first user profile identifier, the apparatus is configured to: identify an available transferable data object that satisfies the first preference association (Davis, fig. 3, par. [0091], “the notification 316 includes a yes element 320 and a no element 322 that allow the user to choose to authorize the payment transaction or deny authorization of the payment transaction.” Where the yes element is interpreted as the identify the available transferable data object that satisfies the first preference association), 
	wherein the available transferable data object is associated with a second user profile identifier (Davis, fig. 3, par. [0091], “Selecting the yes element 320 to authorize the payment transaction causes the user client device 302 to send authorization to the server device(s).” Where the yes element is interpreted to be associate with the merchant profile in order to receive the authorization), 
wherein the transfer of the at least one transferable data object associated with the first user profile identifier satisfies a second preference association of the second user profile identifier (Davis, fig. 3, par. [0091]-[0092], “the user can interact with the notification by performing a swipe right or swipe left to select different payment options (e.g., swipe left for a first payment account, swipe right for a second payment account). The server device(s) then contact the payment network to process the payment transaction and transfer funds from the payment account for the user to a payment receipt account for the merchant.” Wherein the swipe right or swipe left to select different payment options is interpreted as the wherein the transfer of the at least one transferable data object associated with the first user profile identifier satisfies the second preference association of the second user profile identifier).

	As per claim 4, Davis teaches wherein to identify the at least one transfer of at least one available transferable data object that satisfies the first preference association associated with the first user profile identifier, the apparatus is configured to: determine that no transfer of an available transferable data object satisfies the first preference association by attempting to identify an available transferable data object that satisfies the first preference association (Davis, par. [0055], [0092]-[0093], the user preference of the payment transaction is identified and send. When the user receives a response to a successful payment transaction means that the available transferable data object that satisfies the first preference association was attempt); and 
identify a plurality of transfers that embody a multi-way transfer between the first user profile identifier and a plurality of other user profile identifiers, wherein the plurality of transfers satisfy the first preference association and an additional preference association for each of the plurality of other user profile identifiers (Davis, par. [0034], “the server device(s) 106 communicate with the payment network 110 to transfer funds from a payment account of the user 102a to a payment receivable account of the merchant 102b.” Where the server device is transfer found form the user to the merchant which is interpreted as a multi-way transfer between the first user profile identifier and a plurality of other user profile identifiers, wherein the plurality of transfers satisfy the first preference association and an additional preference association for each of the plurality of other user profile identifiers. It is noted that the transfer satisfies the first preference association and an additional preference association for each of the plurality of other user profile identifiers, see par. [0055], “in the event that a user account is associated with a plurality of payment accounts, and a preferred payment account is not specified, the payment system identifies the payment account by requesting additional input from the merchant or the user.”).

	As per claim 6, Miller teaches wherein to select the preferred at least one transfer of the one or more transfers, the apparatus is configured to: generate, utilizing a transfer optimization model, transfer preference ranking data for each transfer of the at least one transfer (Miller, fig. 4, par. [0059], “Process 400 may identify, implement, and process optimized payment options for ecommerce transactions.” Wherein the process optimized payment options for ecommerce transactions is interpreted as the transfer optimization model which is utilized to optimized payment options for ecommerce transactions. Further, fig. 7, par. [0075]-[0076], “the offer may be associated with a payment account of the user when it is provided as a perk or reward for the user's credit card or other account (e.g., the user may have opted to pay using a credit card they possess that gives strong cash back rewards for the transaction).” Where the user is ranking data for each transfer of the at least one transfer own the user transfer preference); 
select the preferred one or more transfers based at least in part on the transfer preference ranking data (Miller, fig. 7, [0076]-[0077], “For example, optimization service 104 may generate instructions for executing a payment on the terms provided by the selected offer.” Where the payment method is selected based on the payment method offered. The payment method select is inherent to be the preferred one or more transfers based at least in part on the transfer preference ranking data).

	As per claim 7, Miller teaches wherein to generate the at least one entry in a transfers table, the apparatus is configured to: generate an entry in the transfer table for each preferred transfer of the preferred one or more transfers (Miller, fig. 7, par. [0077], “At 706, server device 102 may generate a virtual credit card number for processing the transaction.” Where the generate a virtual credit card number for processing the transaction is interpreted as the generate the entry in the transfer table for each preferred transfer of the preferred one or more transfers. The generate a virtual credit card number is interpreted to be saved in the optimization DB in an entry table, see fig. 1), 
wherein each entry for the preferred one or more transfers is linked with at least one shared transfer identifier (Miller, fig. 8, par. [0080]-[0081], “optimization service 104 may associate the virtual credit card number with a specific set of terms by applying transactions on the virtual credit card number to a specific bin of parameters in the account system of record, which may be cloud based, mainframe based, or distributed ledger based”. The virtual credit card number is interpreted as the at least one shared transfer identifier which is linked/associated with the preferred method of payment in the transaction/transfer).

	As per claim 8, Miller teaches wherein to process the transfer initiation response data, the apparatus is configured to: determine the transfer initiation response data comprises an acceptance data object associated with each of the preferred one or more transfer (Miller, figs. 6-7, par. [0072]-[0074], [0076], “optimization service 104 may send information describing the offer to user device 112, which may provide the user with the option to accept the offer (e.g., as described below with respect to FIG. 7).” When the user accepts the offer option information associated with the option is received. The information is received in response the acceptance of the offer); and 
update the at least one entry in the transfers table to indicate acceptance of the preferred one or more transfer (Miller, figs. 6-7, par. [0075], “server device 102 may receive information from user device 112 and/or transaction device 122 indicating that an offer presented at 404 has been selected and/or including other transaction details.” Wherein the receive information from user device 112 and/or transaction device 122 indicating that an offer presented at 404 has been selected and/or including other transaction details is interpreted as to update the at least one entry in the transfers table to indicate acceptance of the preferred one or more transfer). 

	As per claim 9, Miller teaches wherein to process the transfer initiation response data, the apparatus is configured to: determine the transfer initiation response data comprises at least one declining data object associated with a particular preferred transfer of the preferred one or more transfers (Miller, fig. 7, par. [0076], “optimization service 104 may determine that the offer is not provided by a payment account of the user, and may be, for example, an offer provided by the merchant or the manufacturer of the item as described above” wherein the offer is not provided by a payment account of the user is interpreted as the at least one declining data object associated with the particular preferred transfer of the preferred one or more transfers), 
	the particular preferred transfer associated with a first transferable data object and a second transferable data object (Miller, fig. 7, par. [0076]-[0077], “The terms may include a reduced price for the item, a financed payment plan for the item, a reward for the purchase (e.g., airline miles, credit card points, cash back, etc.), or a combination thereof.” Wherein the reduced price for the item can be interpreted as the first transferable data object, and the financed payment plan for the item can be interpreted as the second transferable data object); 
	identify one or more alternative preferred transfers for the first transferable data object and the second transferable data object (Miller, fig. 7, par. [0076]-[0077], “The terms may include a reduced price for the item, a financed payment plan for the item, a reward for the purchase (e.g., airline miles, credit card points, cash back, etc.), or a combination thereof.” Wherein the airline miles, credit card points, cash back, etc. can be interpreted as the identify one or more alternative preferred transfers for the first transferable data object and the second transferable data object); 
	generate at least one updated entry in the transfers table, the at least one entry representing the one or more alternative preferred transfers (Miller, figs. 7-8, par. [0077], “generate a virtual credit card number that is eligible for the terms.” Wherein the generate a virtual credit card number that is eligible for the terms is interpreted as the generate at least one updated entry in the transfers table, the at least one entry representing the one or more alternative preferred transfers); and 
	provide one or more additional transfer request notice for each user profile associated with one or more alternative preferred transfers (Miller, fig. 7-8, par. [0077], “The virtual credit card number may be used for processing the transaction, and thereafter, a real account of the user may be charged for the amount paid for using the virtual credit card.” Wherein the real account of the user may be charged for the amount paid for using the virtual credit card is interpreted as the provide one or more additional transfer request notice for each user profile associated with one or more alternative preferred transfers). 

	As per claim 10, Miller teaches  wherein to process the transfer initiation response data, the apparatus is configured to: determine the transfer initiation response data comprises at least one declining data object associated with a particular preferred transfer of the preferred one or more transfers (Miller, fig. 7, par. [0076], “optimization service 104 may determine that the offer is not provided by a payment account of the user, and may be, for example, an offer provided by the merchant or the manufacturer of the item as described above” wherein the offer is not provided by a payment account of the user is interpreted as the at least one declining data object associated with the particular preferred transfer of the preferred one or more transfers); 
	identify one or more alternative preferred transfers to replace the particular preferred transfer (Miller, fig. 7, par. [0076]-[0077], “The terms may include a reduced price for the item, a financed payment plan for the item, a reward for the purchase (e.g., airline miles, credit card points, cash back, etc.), or a combination thereof.” Wherein the airline miles, credit card points, cash back, etc. can be interpreted as the identify one or more alternative preferred transfers for the first transferable data object and the second transferable data object. Where any of the one or more alternative method of payment/transfer can be interpreted to replace the particular preferred transfer), 
	wherein the one or more alternative preferred transfers satisfy a second preference association for each user profile identifier associated with the one or more alternative preferred transfers (Miller, fig. 7, par. [0076]-[0077], “The terms may include a reduced price for the item, a financed payment plan for the item, a reward for the purchase (e.g., airline miles, credit card points, cash back, etc.), or a combination thereof.” Wherein the airline miles, credit card points, cash back, etc. can be interpreted as the identify one or more alternative preferred transfers for the first transferable data object and the second transferable data object. Any of the alternative method of payment/transfer can be interpreted to satisfy the second preference association for each user profile identifier associated with the one or more alternative preferred transfers); 
	generate at least one updated entry in the transfers table, the at least one entry representing the one or more alternative preferred transfers (Miller, figs. 7-8, par. [0077], “generate a virtual credit card number that is eligible for the terms.” Wherein the generate a virtual credit card number that is eligible for the terms is interpreted as the generate at least one updated entry in the transfers table, the at least one entry representing the one or more alternative preferred transfers); and 
	provide one or more alternative transfer request notice for each user profile identifier associated with one or more alternative preferred transfers (Miller, fig. 7-8, par. [0077], “The virtual credit card number may be used for processing the transaction, and thereafter, a real account of the user may be charged for the amount paid for using the virtual credit card.” Wherein the real account of the user may be charged for the amount paid for using the virtual credit card is interpreted as the provide one or more additional transfer request notice for each user profile associated with one or more alternative preferred transfers).

	As per claim 11, Miller teaches wherein to select the preferred one or more transfers of the at least one transfer, the apparatus is configured to: for each transfer of the at least one transfer, automatically programmatically generate object resource value data for each transferable data object associated with the transfer (Miller, par. [0014], “automatically applying may include generating a virtual credit card number as the first payment type.” Wherein the automatically applying may include generating a virtual credit card number as the first payment type is interpreted as the for each transfer of the at least one transfer, automatically programmatically generate object resource value data for each transferable data object associated with the transfer); and 
	select the preferred one or more transfers that minimize a resource differential between the object resource value data for each transferable data object associated with the transfer (Miller, fig. 7, par. [0076], “the offer may be associated with a payment account of the user when it is provided as a perk or reward for the user's credit card or other account” Wherein the method of payment/transfer with perk when select minimize the resource differential between the object resource value data for each transferable data object associated with the transfer).

	As per claim 12, Davis teaches wherein to automatically programmatically generate object resource value data for each transferable data object associated with the transfer, the apparatus is configured to: identify API-generated resource value data for the transferable object utilizing an object resource value generating API based at least in part on transferable data object detail data corresponding to the transferable data object (Davis, figs. 3A-E, 5, 7, par. [0170]-[0174], “An API-request server may allow a third-party system 708 to access information from social-networking system 702 by calling one or more APIs.” Where the API-request server is interpreted to identify API-generated resource value data for the transferable object utilizing an object resource value generating API based at least in part on transferable data object detail data corresponding to the transferable data object); 
	determine the transferable data object is identified via the object resource value generating API (Davis, fig. 3A-E, par. [0089]-[0090], “For example, the client application can receive a payment confirmation request including a push notification 316 from the server device(s) indicating the payment transaction between the merchant and the user.” Wherein the push notification is being determine the transferable data object is identified via the object resource value generating API); 
	parse the API-generated resource value data to identify the object resource value data for the transferable data object (Davis, fig. 3A-E, par. [0089]-[0090], “identify the payment transaction and verify that the transaction is valid and not fraudulent.” Wherein the verify that the transaction action includes analyze/parse the API-generated resource value data to identify the object resource value data for the transferable data object); and 
	associate the object resource value data represented by the API-generated resource value data with the transferable data object (Davis, fig. 3A-E, par. [0091]-[0093], “the notification 316 includes a yes element 320 and a no element 322 that allow the user to choose to authorize the payment transaction or deny authorization of the payment transaction. Selecting the yes element 320 to authorize the payment transaction causes the user client device 302 to send authorization to the server device(s).” Wherein the yes element and the no element are analyzed and the results is associate the object resource value data represented by the API-generated resource value data with the transferable data object).
	As per claim 14, Davis teaches a computer-implemented method comprising (Davis, fig. 4, par. [0096], “a method 400 of facial recognition identification for processing payment transactions.”): 
	receiving user input data indicating a first preference association stored in association with a first target data object interchangeable between user profiles (Davis, fig. 2A-B, par. [0055], [0061], [0091], “in the event that a user account is associated with a plurality of payment accounts, and a preferred payment account is not specified, the payment system identifies the payment account by requesting additional input from the merchant or the user. For example, the server device(s) 106 can optionally send 218 a plurality of payment tokens associated with payment accounts for the user to the merchant client device 104b” Wherein the additional input from the merchant or the user is interpreted as the receive user input data. The additional input from the merchant or the user indicate a preferred payment account herein interpreted as the first preference. The user account is interpreted as the first target data object. The plurality of payment accounts is interpreted as part of the user profiles. Further, par. [0051], “a predetermined number of additional users from the plurality of users to access the corresponding user profiles”);
	generating a first entry in a preference association table, the first entry embodying the first preference association (Davis, par. [0058], [0082], “the server device(s) 106 generate 222 a payment confirmation request, as illustrated in FIG. 2B. Specifically, the server device(s) 106 request authorization from the user to initiate the payment transaction to prevent fraudulent payment transactions using the user's payment account.” Wherein the generate a payment confirmation request is interpreted as the generate the first entry in the preference association table. Further, fig. 5, par. [0108], “a transaction database 544” Where the transaction database is inherent to have the preference association table); 
	identifying at least one user-associated data object associated with a first user profile identifier (Davis, fig. 4, par. [0035], [0042], [0047], [0062], “the server device(s) 106 store identifier information for use in identifying the user 102a and the merchant 102b in a payment transaction.” Wherein the user identification information, photos that users have uploaded, and payment account information is interpreted as the at least one user-associated data object. The user accounts including user identification information, photos that users have uploaded, and payment account information. Further, “the payment transaction request can include a merchant identifier, a user identifier …” wherein the user identifier is interpreted as the first user profile identifier); 
	identifying one or more transfers of the first target data object (Davis, figs. 2A-B, par. [0054]-[0060], “the payment confirmation request can include sufficient information to allow the user to identify the specific payment transaction and verify that the payment transaction is not fraudulent without providing every detail of the payment transaction up front.” Wherein the identify the specific payment transaction and verify that the payment transaction is interpreted as the identify one or more transfers of the first target data object) and 
	at least one available data object that satisfies the first preference association associated with the first user profile identifier (Davis, figs. 2A-B, 4, par. [0060]-[0063], “the server device(s) 106 can send a payment confirmation request to the user client device 104a that includes a merchant identifier, a time, and a location of the payment transaction.” Wherein the merchant identifier, a time, and a location of the payment transaction can be interpreted as the at least one available data object that satisfies the first preference association associated with the first user profile identifier); 
	providing one or more transfer request notices for at least the first user profile identifier and at least one other user profile identifier associated with the preferred one or more transfers (Davis, fig. 2B:238, par. [0058], [0064], “send 238 successful payment transaction messages to the merchant client device 104b and the user client device 104a.” Wherein send 238 successful payment transaction messages to the merchant client device 104b and the user client device 104a is interpreted as the provide one or more transfer request notices for at least the first user profile identifier and at least one other user profile identifier associated with the preferred one or more transfers); 
	receiving transfer initiation response data associated with the first user profile identifier, the at least one other user profile identifier, or a combination thereof (Davis, fig. 2A-B, par. [0061], “The user client device 104a generates 226 a payment confirmation response based on the user interaction (e.g., based on the user authorizing the payment transaction) and sends 228 the payment confirmation response to the server device(s) 106.” Where the payment confirmation response is interpreted as the receive transfer initiation response data associated with the first user profile identifier, the at least one other user profile identifier, or a combination thereof); and 
	processing the transfer initiation response data (Davis, fig. 2B, par. [0063], “The payment network 110 processes 234 the payment transaction based on the payment transaction information in the payment transaction request.” Wherein the processes 234 the payment transaction based on the payment transaction information in the payment transaction request is interpreted as the process the transfer initiation response data).  
However, it is noted that the prior art of Davis does not explicitly teach “automatically programmatically selecting a preferred at least one transfer of the one or more transfers; generating at least one entry in a transfers table, the at least one entry representing the preferred at least one transfer;”
	On the other hand, in the same field of endeavor, Miller teaches automatically programmatically selecting a preferred at least one transfer of the one or more transfers (Miller, par. [0029], “the optimization service may automatically select a best payment option from among available options for the user (e.g., user's accounts and/or vendor-specific options).” Where the automatically select a best payment option from among available options for the user is interpreted as the automatically programmatically select a preferred at least one transfer of the one or more transfers. The selection is automatically completed using a computer program which is inherent to be programmatically); 
generating at least one entry in a transfers table, the at least one entry representing the preferred at least one transfer (Miller, fig. 1:106, par. [0030]-[0031], “the optimization service may automatically apply the best payment option to an ecommerce transaction, which may involve unconventional processing such as generation of virtual payment products for use in the specific transaction and later conversion to a real payment product” Wherein the automatically apply the best payment option to an ecommerce transaction is interpreted as the generate at least one entry in a transfers table. The optimization service is inherent to save/record the best payment option in the optimization DB as show in fig. 1:106);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Miller that teaches detect a user interaction with a user interface provided through a network by a server into Davis that teaches enabling consumer identification for processing in-store electronic payment transactions. Additionally, this allow a consumer to install an application that stores payment credentials associated with a user's payment account.
The motivation for doing so would be to automatically select a best payment option from among available options for the user (Miller par. [0029]).

	As per claim 15, Davis teaches wherein identifying the at least one transfer of at least one available transferable data object that satisfies the first preference association associated with the first user profile identifier comprises: determining that no transfer of an available transferable data object satisfies the first preference association by attempting to identify an available transferable data object that satisfies the first preference association (Davis, par. [0055], [0092]-[0093], the user preference of the payment transaction is identified and send. When the user receives a response to a successful payment transaction means that the available transferable data object that satisfies the first preference association was attempt); and 
identifying a plurality of transfers that embody a multi-way transfer between the first user profile identifier and a plurality of other user profile identifiers, wherein the plurality of transfers satisfy the first preference association and an additional preference association for each of the plurality of other user profile identifiers (Davis, par. [0034], “the server device(s) 106 communicate with the payment network 110 to transfer funds from a payment account of the user 102a to a payment receivable account of the merchant 102b.” Where the server device is transfer found form the user to the merchant which is interpreted as a multi-way transfer between the first user profile identifier and a plurality of other user profile identifiers, wherein the plurality of transfers satisfies the first preference association and an additional preference association for each of the plurality of other user profile identifiers. It is noted that the transfer satisfies the first preference association and an additional preference association for each of the plurality of other user profile identifiers, see par. [0055], “in the event that a user account is associated with a plurality of payment accounts, and a preferred payment account is not specified, the payment system identifies the payment account by requesting additional input from the merchant or the user.”).

	As per claim 17, Miller teaches wherein processing the transfer initiation response data comprises: determining the transfer initiation response data comprises at least one declining data object associated with a particular preferred transfer of the preferred one or more transfers (Miller, fig. 7, par. [0076], “optimization service 104 may determine that the offer is not provided by a payment account of the user, and may be, for example, an offer provided by the merchant or the manufacturer of the item as described above” wherein the offer is not provided by a payment account of the user is interpreted as the at least one declining data object associated with the particular preferred transfer of the preferred one or more transfers); 
	identifying one or more alternative preferred transfers to replace the particular preferred transfer (Miller, fig. 7, par. [0076]-[0077], “The terms may include a reduced price for the item, a financed payment plan for the item, a reward for the purchase (e.g., airline miles, credit card points, cash back, etc.), or a combination thereof.” Wherein the airline miles, credit card points, cash back, etc. can be interpreted as the identify one or more alternative preferred transfers for the first transferable data object and the second transferable data object. Where any of the one or more alternative method of payment/transfer can be interpreted to replace the particular preferred transfer), 
	wherein the one or more alternative preferred transfers satisfy a second preference association for each user profile identifier associated with the one or more alternative preferred transfers (Miller, fig. 7, par. [0076]-[0077], “The terms may include a reduced price for the item, a financed payment plan for the item, a reward for the purchase (e.g., airline miles, credit card points, cash back, etc.), or a combination thereof.” Wherein the airline miles, credit card points, cash back, etc. can be interpreted as the identify one or more alternative preferred transfers for the first transferable data object and the second transferable data object. Any of the alternative method of payment/transfer can be interpreted to satisfy the second preference association for each user profile identifier associated with the one or more alternative preferred transfers); 
	generating at least one updated entry in the transfers table, the at least one entry representing the one or more alternative preferred transfers (Miller, figs. 7-8, par. [0077], “generate a virtual credit card number that is eligible for the terms.” Wherein the generate a virtual credit card number that is eligible for the terms is interpreted as the generate at least one updated entry in the transfers table, the at least one entry representing the one or more alternative preferred transfers); and 
providing one or more alternative transfer request notice for each user profile identifier associated with one or more alternative preferred transfers (Miller, fig. 7-8, par. [0077], “The virtual credit card number may be used for processing the transaction, and thereafter, a real account of the user may be charged for the amount paid for using the virtual credit card.” Wherein the real account of the user may be charged for the amount paid for using the virtual credit card is interpreted as the provide one or more additional transfer request notice for each user profile associated with one or more alternative preferred transfers).

	As per claim 18, Miller teaches wherein selecting the preferred one or more transfers of the at least one transfer comprising: for each transfer of the at least one transfer, automatically programmatically generating object resource value data for each transferable data object associated with the transfer (Miller, par. [0014], “automatically applying may include generating a virtual credit card number as the first payment type.” Wherein the automatically applying may include generating a virtual credit card number as the first payment type is interpreted as the for each transfer of the at least one transfer, automatically programmatically generate object resource value data for each transferable data object associated with the transfer); and 
selecting the preferred one or more transfers that minimize a resource differential between the object resource value data for each transferable data object associated with the transfer (Miller, fig. 7, par. [0076], “the offer may be associated with a payment account of the user when it is provided as a perk or reward for the user's credit card or other account” Wherein the method of payment/transfer with perk when select minimize the resource differential between the object resource value data for each transferable data object associated with the transfer).

	As per claim 19, Davis teaches a computer program product (Davis, fig. 5, par. [0110], “a desktop application, widget, or other form of a native computer program that runs on a desktop device or laptop device.”) comprising at least at least one non-transitory computer-readable storage medium having computer program code stored thereon that, in execution with at least one processor, configures the computer program product for (Davis, par. [0143], “one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices”): 	
	receiving user input data indicating a first preference association stored in association with a first target data object interchangeable between user profiles (Davis, fig. 2A-B, par. [0055], [0061], [0091], “in the event that a user account is associated with a plurality of payment accounts, and a preferred payment account is not specified, the payment system identifies the payment account by requesting additional input from the merchant or the user. For example, the server device(s) 106 can optionally send 218 a plurality of payment tokens associated with payment accounts for the user to the merchant client device 104b” Wherein the additional input from the merchant or the user is interpreted as the receive user input data. The additional input from the merchant or the user indicate a preferred payment account herein interpreted as the first preference. The user account is interpreted as the first target data object. The plurality of payment accounts is interpreted as part of the user profiles. Further, par. [0051], “a predetermined number of additional users from the plurality of users to access the corresponding user profiles”); 	
	generating a first entry in a preference association table, the first entry embodying the first preference association (Davis, par. [0058], [0082], “the server device(s) 106 generate 222 a payment confirmation request, as illustrated in FIG. 2B. Specifically, the server device(s) 106 request authorization from the user to initiate the payment transaction to prevent fraudulent payment transactions using the user's payment account.” Wherein the generate a payment confirmation request is interpreted as the generate the first entry in the preference association table. Further, fig. 5, par. [0108], “a transaction database 544” Where the transaction database is inherent to have the preference association table); 
	identifying at least one user-associated data object associated with a first user profile identifier (Davis, fig. 4, par. [0035], [0042], [0047], [0062], “the server device(s) 106 store identifier information for use in identifying the user 102a and the merchant 102b in a payment transaction.” Wherein the user identification information, photos that users have uploaded, and payment account information is interpreted as the at least one user-associated data object. The user accounts including user identification information, photos that users have uploaded, and payment account information. Further, “the payment transaction request can include a merchant identifier, a user identifier …” wherein the user identifier is interpreted as the first user profile identifier); 
	identifying one or more transfers of the first target data object (Davis, figs. 2A-B, par. [0054]-[0060], “the payment confirmation request can include sufficient information to allow the user to identify the specific payment transaction and verify that the payment transaction is not fraudulent without providing every detail of the payment transaction up front.” Wherein the identify the specific payment transaction and verify that the payment transaction is interpreted as the identify one or more transfers of the first target data object) and 
at least one available data object that satisfies the first preference association associated with the first user profile identifier (Davis, figs. 2A-B, 4, par. [0060]-[0063], “the server device(s) 106 can send a payment confirmation request to the user client device 104a that includes a merchant identifier, a time, and a location of the payment transaction.” Wherein the merchant identifier, a time, and a location of the payment transaction can be interpreted as the at least one available data object that satisfies the first preference association associated with the first user profile identifier);
providing one or more transfer request notices for at least the first user profile identifier and at least one other user profile identifier associated with the preferred one or more transfers (Davis, fig. 2B:238, par. [0058], [0064], “send 238 successful payment transaction messages to the merchant client device 104b and the user client device 104a.” Wherein send 238 successful payment transaction messages to the merchant client device 104b and the user client device 104a is interpreted as the provide one or more transfer request notices for at least the first user profile identifier and at least one other user profile identifier associated with the preferred one or more transfers); 
	receiving transfer initiation response data associated with the first user profile identifier, the at least one other user profile identifier, or a combination thereof (Davis, fig. 2A-B, par. [0061], “The user client device 104a generates 226 a payment confirmation response based on the user interaction (e.g., based on the user authorizing the payment transaction) and sends 228 the payment confirmation response to the server device(s) 106.” Where the payment confirmation response is interpreted as the receive transfer initiation response data associated with the first user profile identifier, the at least one other user profile identifier, or a combination thereof); and 	
	processing the transfer initiation response data (Davis, fig. 2B, par. [0063], “The payment network 110 processes 234 the payment transaction based on the payment transaction information in the payment transaction request.” Wherein the processes 234 the payment transaction based on the payment transaction information in the payment transaction request is interpreted as the process the transfer initiation response data).  
However, it is noted that the prior art of Davis does not explicitly teach “automatically programmatically selecting a preferred at least one transfer of the one or more transfers; generating at least one entry in a transfers table, the at least one entry representing the preferred at least one transfer;”
	On the other hand, in the same field of endeavor, Miller teaches automatically programmatically selecting a preferred at least one transfer of the one or more transfers (Miller, par. [0029], “the optimization service may automatically select a best payment option from among available options for the user (e.g., user's accounts and/or vendor-specific options).” Where the automatically select a best payment option from among available options for the user is interpreted as the automatically programmatically select a preferred at least one transfer of the one or more transfers. The selection is automatically completed using a computer program which is inherent to be programmatically); 
generating at least one entry in a transfers table, the at least one entry representing the preferred at least one transfer (Miller, fig. 1:106, par. [0030]-[0031], “the optimization service may automatically apply the best payment option to an ecommerce transaction, which may involve unconventional processing such as generation of virtual payment products for use in the specific transaction and later conversion to a real payment product” Wherein the automatically apply the best payment option to an ecommerce transaction is interpreted as the generate at least one entry in a transfers table. The optimization service is inherent to save/record the best payment option in the optimization DB as show in fig. 1:106);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Miller that teaches detect a user interaction with a user interface provided through a network by a server into Davis that teaches enabling consumer identification for processing in-store electronic payment transactions. Additionally, this allow a consumer to install an application that stores payment credentials associated with a user's payment account.
The motivation for doing so would be to automatically select a best payment option from among available options for the user (Miller par. [0029]). 

	As per claim 20, Miller teaches wherein to select the preferred one or more transfers of the at least one transfer, the computer program product is configured for: for each transfer of the at least one transfer, automatically programmatically generating object resource value data for each transferable data object associated with the transfer (Miller, par. [0014], “automatically applying may include generating a virtual credit card number as the first payment type.” Wherein the automatically applying may include generating a virtual credit card number as the first payment type is interpreted as the for each transfer of the at least one transfer, automatically programmatically generate object resource value data for each transferable data object associated with the transfer); and 
	selecting the preferred one or more transfers that minimize a resource differential between the object resource value data for each transferable data object associated with the transfer (Miller, fig. 7, par. [0076], “the offer may be associated with a payment account of the user when it is provided as a perk or reward for the user's credit card or other account” Wherein the method of payment/transfer with perk when select minimize the resource differential between the object resource value data for each transferable data object associated with the transfer).

7.	Claims 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Davis et al. (US 20170323299 A1) in view of Miller et al. (US 20200160368 A1) in further view of Liwerant (US 20110196797 A1).

	As per claim 5, Davis teaches  attempt to identify the plurality of transfers comprising the number of transfers (Davis, fig. 5, “For example, the transaction database 544 can store each transaction (such as in the form of a graph object), attempted or completed, transaction IDs, a date, an amount of the transaction, the payment method used, a user identifier, a merchant identifier, and any other information gathered on the transaction” Wherein the the transaction database can store each transaction attempted is inherent to attempt to identify the plurality of transfers comprising the number of transfers prior to store);
However, it is noted that the prior art of Davis and Miller do not explicitly teach “wherein to identify the plurality of transfers associated with the first user profile identifier and the plurality of other user profile identifiers, the apparatus is configured to: increment a number of transfers to identify; wherein the number of transfers is further incremented in a circumstance where the plurality of transfers comprising the number of transfers is determined not to satisfy the first preference association.”
	On the other hand, in the same field of endeavor, Liwerant teaches wherein to identify the plurality of transfers associated with the first user profile identifier and the plurality of other user profile identifiers, the apparatus is configured to: increment a number of transfers to identify (Liwerant, fig. 11, par. [0066], “For example, he may increase the quantity of drinks to receive and/or propose other items or currency for which to settle the transaction.”  Wherein the increase the quantity of drinks to receive and/or propose other items or currency for which to settle the transaction is interpreted as the increment a number of transfers to identify);
	wherein the number of transfers is further incremented in a circumstance where the plurality of transfers comprising the number of transfers is determined not to satisfy the first preference association (Liwerant, fig. 9, par. [0065]-[0068], “The recipient may chose to accept the proposed settlement amount by selecting the accept button, or the recipient may chose to negotiate the amount and change the settlement amount by sliding a button on the screen to the right or left to decrease or increase the amount or by pushing other buttons and the like.” Where selecting the accept button, or the recipient may choose to negotiate the amount and change the settlement amount by sliding a button on the screen to the right or left to decrease or increase the amount or by pushing other buttons and the like is interpreted as the wherein the number of transfers is further incremented in a circumstance where the plurality of transfers comprising the number of transfers is determined not to satisfy the first preference association).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liwerant that teaches a wireless payment platform that may offer a payment, negotiation and or barter mechanism for users with a mobile device into the combination of Davis that teaches enabling consumer identification for processing in-store electronic payment transactions, and Miller that teaches detect a user interaction with a user interface provided through a network by a server. Additionally, this allow a consumer to install an application that stores payment credentials associated with a user's payment account.
The motivation for doing so would be to allow mobile users to conduct payments over wireless communication links without requiring any external software verifications (Liwerant par. [0006]). 

8.	Claims 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Davis et al. (US 20170323299 A1) in view of Miller et al. (US 20200160368 A1) in further view of Semenov et al. (US 20200110728 A1).
	
	As per claim 13, Davis teaches  wherein to automatically programmatically generate object resource value data for each transferable data object associated with the transfer, the apparatus is configured to: attempt to identify API-generated resource value data for the transferable object utilizing an object resource value generating API based at least in part on transferable data object detail data corresponding to the transferable data object (Davis, fig. 3A-D, “the notification 316 includes a yes element 320 and a no element 322 that allow the user to choose to authorize the payment transaction or deny authorization of the payment transaction.” Where the API is showing the user as illustrated in fig. 3D elements that attempt to identify API-generated resource value data for the transferable object utilizing the object resource value generating API based at least in part on transferable data object detail data corresponding to the transferable data object. The notification 316 has the object resource value); 
	determine the transferable data object is not identified via the object resource value generating API (Davis, fig. 3D, par. [0091], “a no element 322 that allow the user to choose to authorize the payment transaction or deny authorization of the payment transaction.” The no element is interpreted to determine the transferable data object is not identified via the object resource value generating API);
However, it is noted that the prior art of Davis and Miller do not explicitly teach “access a data object blockchain to validate user-inputted object resource value data corresponding to the transferable data object; determine validity of the user-inputted object resource value data based on blockchain data identified from the data object blockchain; and associate the object resource value data generated based on the validity of the user-inputted object resource value data and the blockchain data.”
	On the other hand, in the same field of endeavor, Semenov teaches access a data object blockchain to validate user-inputted object resource value data corresponding to the transferable data object (Semenov, fig. 1, par. [0056], [0109], “the user of object originator environment 110 is the only entity permitted to verify or validate object data blocks 142 on the blockchain.” Wherein the verify or validate object data blocks on the blockchain is interpreted to be access a data object blockchain to validate user-inputted object resource value data corresponding to the transferable data object); 
	determine validity of the user-inputted object resource value data based on blockchain data identified from the data object blockchain (Semenov, fig. 2B, par. [0059]-[0060], “enables critical data for a data object to be securely stored on an object data blockchain and noncritical data elements of the data object to be stored in distributed file system” Where enables is interpreted as to determine validity of the user-inputted object resource value data. The enable is based on the object data blockchain); and 
	associate the object resource value data generated based on the validity of the user-inputted object resource value data and the blockchain data (Semenov, figs. 2B, 3A, par. [0059]-[0060], the object data blocks is being validated and associated with data block file. The object data blocks have object resource value data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Semenov that teaches accessing the data block on the blockchain to obtain the critical data and using the addresses to the distributed file system to retrieve the noncritical data into the combination of Davis that teaches enabling consumer identification for processing in-store electronic payment transactions, and Miller that teaches detect a user interaction with a user interface provided through a network by a server. Additionally, this allow a consumer to install an application that stores payment credentials associated with a user's payment account.
	The motivation for doing so would be to securely stored and maintained data for long periods in a persistent storage system, such as in a blockchain, but the storage costs can become burdensome and expensive (Semenov par. [0002]).

Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tseng (US 20160063003 A1), teaches a search request is received from a first user, the request including the first user's location.
	Marlow et al. (US 20090177744 A1), teaches techniques for aggregating social network data from multiple disparate sources.
	Tseng et al. (US 20130036165 A1), teaches a user of a social networking system based on user location and social information.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157